Exhibit 10.12

 

MYOKARDIA, Inc. (the “Company”)

change in control and SEVERANCE Policy

 

Adopted on october 17, 2015

(Amended on october 24, 2018)
(AMENDED ON fEBRUARY 22, 2019)

 

In the event a senior management employee of the Company experiences an
Involuntary Termination (as defined below), including a Sale Event Termination
(as defined below), such senior management employee shall be entitled to receive
either the Involuntary Termination Benefits (as defined below) or the Sale Event
Termination Benefits (as defined below), as applicable, subject, in either case,
to each such employee’s execution and non-revocation of a severance agreement
within 60 days following the date of such termination, including a general
release of claims acceptable to the Company or its successor or acquirer.

 

Involuntary Termination Benefits:

 

 

•

No automatic acceleration of vesting of outstanding stock options and other
equity awards with time-based vesting; and

 

 

•

Payment of (a) severance in a lump sum in the amounts set forth below and (b) if
the employee was participating in the Company’s group health plan immediately
prior to the date of termination of his or her employment and elects COBRA
health continuation, payment of a monthly cash payment for the period set forth
below or the employee’s COBRA health continuation period, whichever ends
earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the employee if the
employee had remained employed by the Company:

 

Position

Severance (Amount of Base Salary)

Bonus

Benefits Continuation

Chief Executive Officer

 

12 months

None

12 months

Executive Vice President and Senior Vice President

 

9 months

None

9 months

Vice President

 

6 months

None

6 months

 

Sale Event Termination Benefits:

 

 

•

Full acceleration of vesting of outstanding stock options and other equity
awards with time-based vesting; and

 

--------------------------------------------------------------------------------

 

•

Payment of (a) severance in a lump sum in the amounts set forth below,
(b) target bonus in the amounts set forth below and (c) if the employee was
participating in the Company’s group health plan immediately prior to the date
of termination of his or her employment and elects COBRA health continuation,
payment of a monthly cash payment for the period set forth below or the
employee’s COBRA health continuation period, whichever ends earlier, in an
amount equal to the monthly employer contribution that the Company would have
made to provide health insurance to the employee if the employee had remained
employed by the Company:

 

Position

Severance (Amount of Base Salary)

Bonus

Benefits Continuation

Chief Executive Officer

 

18 months

1.5x bonus target

18 months

Senior Management Employees (1)

 

12 months

1x bonus target

12 months

 

 

(1)

Senior Management Employees include all employees of the Company at the level of
Vice President and above (other than the Chief Executive Officer).

 

The amounts payable pursuant to this policy, including both the Involuntary
Termination Benefits and the Sale Event Termination Benefits, shall be paid or
commence to be paid within 60 days following the date of termination of
employment, provided that if the 60-day period begins in one calendar year and
ends in a second calendar year, such payments shall be paid or commence to be
paid in the second calendar year by the last day of such 60-day period.

In addition, upon the consummation of a Sale Event, to the extent Section 280G
of the Internal Revenue Code is applicable to such employee, each employee shall
be entitled to receive either: (a) payment of the full amounts set forth above
to which the employee is entitled or (b) payment of such lesser amount that does
not trigger excise taxes under Section 280G, whichever results in the employee
receiving a higher amount after taking into account all federal, state, and
local income, excise and employment taxes.

For purposes of this policy,

“Good Reason” means that the affected employee followed the “Good Reason
Process” (as defined below) following the occurrence of (a) a material
diminution in the employee’s job responsibilities (provided that a mere change
in title or reporting relationship shall not be deemed a material diminution in
job responsibilities), (b) a 10% or greater reduction in the employee’s base
salary (except for across-the-board salary reductions in the salaries of all
similarly situated employees based on the Company’s financial performance), or
(c) the relocation of the employee’s principal place of business to a location
that is more than 50 miles from the employee’s then-current location of
employment.

“Good Reason Process” means that (i) the employee reasonably determines in good
faith that a “Good Reason” condition has occurred; (ii) the employee notifies
the Company or its successor in writing of the first occurrence of the Good
Reason condition within 60 days of the first

2

--------------------------------------------------------------------------------

occurrence of such a condition; (iii) the employee cooperates in good faith with
the Company’s or its successor’s efforts for a period of not fewer than 30 days
following such notice (the “Cure Period”) to remedy the condition; (iv)
notwithstanding such efforts, the Good Reason continues to exist; and (v)
termination of the employee’s employment occurs no later than seven days
following the expiration of the Cure Period.

“Involuntary Termination” means termination of employment or other service
relationship with the Company (or its successor or acquirer) without Cause (as
defined in the Plan) or for Good Reason other than a Sale Event Termination.

“Involuntary Termination Benefits” means the benefits payable following an
Involuntary Termination.

“Plan” means the Company’s 2015 Stock Option and Incentive Plan.

“Sale Event” means ‘Sale Event’ as defined in the Plan.

“Sale Event Termination” means an Involuntary Termination that occurs within one
year following completion of a Sale Event.

“Sale Event Termination Benefits” means the benefits payable following a Sale
Event Termination.

This policy shall be administered by the Company, and the Company shall have the
power and authority to interpret the terms and provisions of this policy, to
make all determinations it deems advisable for the administration of this
policy, to decide all disputes arising in connection with this policy and to
otherwise supervise administration of this policy.  The Company retains the
right to amend, revise, change or end this policy at any point in the future;
provided that the Company may not amend or end the policy during the period
commencing on the date that it enters into a definitive agreement that if
consummated, would result in a Sale Event and ending on the earlier of (i) 12
months after a Sale Event and (ii) the termination of the definitive agreement
without the consummation of a Sale Event.  This policy does not change the
“at-will” employment status of any employee.

In the event an employee of the Company is party to an agreement or other
arrangement with the Company that provides greater benefits than set forth in
this policy, such employee shall be entitled to receive the payments or benefits
under such other agreement or arrangement and shall not be eligible to receive
any payments or benefits under this policy.  

The payments under this policy are intended either to be exempt from Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”) under the
short-term deferral, separation pay, or other applicable exception, or to
otherwise comply with Section 409A.  This policy shall be administered in a
manner consistent with such intent.  For purposes of Section 409A, all payments
under this policy shall be considered separate payments.  To the extent that any
payment or benefit described in this policy constitutes “non-qualified deferred
compensation” under Section 409A, and to the extent that such payment or benefit
is payable upon an employee’s termination of employment, then such payments or
benefits shall be payable only upon such employee’s “separation from service”
(determined in accordance with the

3

--------------------------------------------------------------------------------

presumptions set forth in Treasury Regulation Section 1.409A 1
(h)).  Notwithstanding any provision to the contrary, to the extent an employee
is considered a specified employee under Section 409A and would be entitled
during the six-month period beginning on such employee’s separation from service
to a payment that is not otherwise excluded under Section 409A, such payment
will not be made until the earlier of (i) the date six months and one day after
the employee’s separation from service or (ii) the employee’s death. This policy
may be amended as may be necessary to fully comply with Section 409A and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder.  The Company makes no representation or warranty and shall
have no liability to any employee or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A but do not satisfy an exemption from, or the conditions of, such Section.

4